Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS, filed June 10, 2021, has been considered.
Clams 1-20, filed April 06, 2021, are examined on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, 13-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) generating a request including an identifier for a logical object comprised of binary data and metadata describing characteristics of the binary data; transmitting the request to a distributed storage system configured to store a plurality of replica sets that each include a replica of the metadata and associate a storage partition identifier with each replica of the metadata, the transmitting causing the distributed storage system to: access the metadata from a first location corresponding to one of the plurality of replica sets and identify, from the accessed metadata, location information indicating a second storage location at which the binary data is stored; and access the binary data from the second storage location based on the location information included in the metadata and return the binary data and at least a portion of the metadata in a response to the client device; and receiving the response to the request.  


Step 2A Prong One:
Claim 1 recites “generating a request including an identifier for a logical object comprised of binary data and metadata describing characteristics of the binary data” at a high level of generality such that it embodies interactions between people.”  The limitation, under its broadest reasonable interpretation, covers interactions between people but for generic computer components.  For example, the step embodies formulating a request to a librarian for a picture book.  Further, a library catalog (or library catalogue in British English) is a register of all bibliographic items found in a library or group of libraries, such as a network of libraries at several locations. A catalog for a group of libraries is also called a union catalog. A bibliographic item can be any information entity (e.g., books, computer files, graphics, realia, cartographic materials, etc.) that is considered library material (e.g., a single novel in an anthology), or a group of library materials (e.g., a trilogy), or linked from the catalog (e.g., a webpage) as far as it is relevant to the catalog and to the users (patrons) of the library.  See https://en.wikipedia.org/wiki/Library_catalog  The interpretation is consistent of the disclosure of “binary data may be image data of one or more photographs, while metadata may indicated the size of the image data..the date and/or time.”  
Claim 1 recites “transmitting the request to a distributed storage system configured to store a plurality of replica sets that each include a replica of the metadata and associate a storage partition identifier with each replica of the metadata” at a high level of generality such that it embodies interactions between people.”  The limitation, under its broadest reasonable interpretation, covers interactions between people but for generic computer components.  For example, the step embodies submitting a request to a librarian for a picture book.  
Claim 1 recites “access the metadata from a first location corresponding to one of the plurality of replica sets and identify, from the accessed metadata, location information indicating a second storage location at which the binary data is stored” at a high level of generality such that it embodies interactions between people.”  The limitation, under its broadest reasonable interpretation, covers interactions between people but for generic computer components.  For example, the step embodies a librarian accessing a card catalog to ascertain the location of one of the plurality of picture books.
Claim 1 recites “access the binary data from the second storage location based on the location information included in the metadata and return the binary data and at least a portion of the metadata in a response to the client device” at a high level of generality such that it embodies interactions between people.”  The limitation, under its broadest reasonable interpretation, covers interactions between people but for generic computer components.  For example, the step embodies a librarian retrieving the picture book.
Claim 1 recites “receiving the response to the request” at a high level of generality such that it embodies interactions between people.”  The limitation, under its broadest reasonable interpretation, covers interactions between people but for generic computer components.  For example, the step embodies a librarian handing the picture book to the requester.
Claim 3 recites the step of “receiving, from the distributed storage system, a record of access events corresponding to the binary data, the access events including the identifier and an access time indicating when the binary data was accessed from the second storage location at a high level of generality such that it embodies interactions between people” at a high level of generality such that it embodies interactions between people.”  The limitation, under its broadest reasonable interpretation, covers interactions between people but for generic computer components.  The limitation, under its broadest reasonable interpretation, covers interactions between people but for generic computer components.  For example, the step embodies the step of receiving a card catalog.
Claim 4 recites the step of “transmitting an update message to the distributed storage system, the update message comprising a command to update mapping information identifying locations associated with the plurality of replica sets and causing the distributed storage system to update mapping information stored at the distributed storage system based on the update message” at a high level of generality such that it embodies interactions between people.  The limitation, under its broadest reasonable interpretation, covers interactions between people but for generic computer components.  
Claim 5 recites the step of “transmitting the update message further causes the distributed storage system to inform a service node of the update to the mapping information, the service node facilitating directing requests for servicing to one or more storage locations including the first storage location” at a high level of generality such that it embodies interactions between people.  The limitation, under its broadest reasonable interpretation, covers interactions between people but for generic computer components.
Claim 6 recites the step of the “mapping information comprises information relating a storage partition identifier to a replica set identifier of one or the plurality of replica sets” at a high level of generality such that it embodies interactions between people.  The limitation, under its broadest reasonable interpretation, covers interactions between people but for generic computer components.
Claim 7 recites the step of the “mapping information comprises information relating the first location to a database process instance executing within the first location” at a high level of generality such that it embodies interactions between people.  The limitation, under its broadest reasonable interpretation, covers interactions between people but for generic computer components.

Claim 8 recites the step of “mapping information comprises information relating the first location with a database name” at a high level of generality such that it embodies interactions between people.  The limitation, under its broadest reasonable interpretation, covers interactions between people but for generic computer components.
Claim 9 recites “the binary data comprises at least one binary large object” at a high level of generality such that it embodies interactions between people.  The limitation, under its broadest reasonable interpretation, covers interactions between people but for generic computer components.
Claim 10 recites “the binary data comprises image data” at a high level of generality such that it embodies interactions between people.  The limitation, under its broadest reasonable interpretation, covers interactions between people but for generic computer components.
Claims 11, 13-16, and 18-20 directed to a computer-readable storage medium” and a system for implementing the above steps.  The limitations, under its broadest reasonable interpretation, covers interactions between people but for generic computer components.
That is, other than reciting a “computer-readable storage medium”, “one or more hardware processors”, nothing in the claim precludes the above steps from being practically interactions between people.
Step 2A Prong Two
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a “computer-readable storage medium” and “one or more hardware processors”, where the claim recites details on a logical object comprised of binary data and metadata describing characteristics of the binary data.  The “computer-readable storage medium” and “one or more hardware processors” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  The limitation of “receiving the response to the request” amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a “computer-readable storage medium” and “one or more hardware processors” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitation of “receiving the response to the request” amounts to no more than insignificant pre-activity of receiving data. Further, the “receiving” step simply appends well-understood and conventional activity of receiving data over a network (see MPEP 2106.05(d)(II)(i): “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. The limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.  Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
Claims 2, 12, and 17, do not recite an abstract idea because “the transmitting causes the storage system to generate a hash of the identifier for the logical object and identify the first location corresponding to the one of the plurality of replica sets based on the hash of the identifier.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Procopio et al. (Procopio hereafter, US 2016/0352827 A1) in view Tian et al. (Tian hereafter, US 2014/0108717 A1).
Claim 1, Procopio discloses a method implemented by a client device, the method comprising:
generating a request including an identifier for a logical object comprised of binary data and metadata describing characteristics of the binary data (page 3, [0029], e.g. a backup server 218 containing key-value pair storage 220 and a business logic agent 222, a cloud storage service 203, and a metadata storage unit 226. The upload server 224 handles the uploaded binary data and is configured to call to the business logic agent 222 in the backup server 218 to initiate the storage of associated metadata and the creation of location references which can be used to retrieve the data during a future restore request. The backup server 218 receives requests from the upload server 224 and passes these requests to the cloud storage service 203, which prepares metadata for storage in the metadata storage 226);
transmitting the request to a distributed storage system…and associate a storage partition identifier (page 1, [0005], e.g. An identifier that includes the storage location of the binary data may be appended to the metadata, such that the appended metadata includes a reference to the cloud storage address of the binary data, and page 2, [0010], e.g. upload server is configured to separate the binary data from the metadata, transmit the binary data for storage in the first cloud storage location) with each replica of the metadata (page 8, [0077], e.g. binary data and the metadata are transmitted by the download server to the client device via the backup transport), the transmitting causing the distributed storage system to:
access the metadata from a first location…from the accessed metadata, location information indicating a second storage location at which the binary data is stored (page 11, [0011], e.g.  binary data stored in a first cloud storage location having a storage address, and metadata stored in a second cloud storage location); and
access the binary data from the second storage location based on the location information included in the metadata and return the binary data and at least a portion of the metadata in a response to the client device (page 11, [0011], e.g. using the metadata to determine the storage address of the first cloud storage location and providing the binary data from the first cloud storage location to the client device); and
receiving the response to the request (page 8, [0077], e.g.  the retrieved binary data storage location address is used to locate and request the binary data associated with the third-party application. The binary data and the metadata are transmitted by the download server to the client device via the backup transport. The binary data and metadata is delivered to storage on the client device).
However, Procopio does not disclose configured to store a plurality of replica sets that each include a replica of the metadata.  Tian discloses configured to store a plurality of replica sets that each include a replica of the metadata (page 4, [0041], e.g. With the addition of the offline replica field to the metadata of stored data objects, the storage system can expose all objects that require offline replicas to a backup program 175. Also, the backup program 175 can backup objects based on the offline replica metadata and backup mode. The combination of the two aspects of the disclosure enables backup of all object types, as well as flexible backup management).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Tian to improve the backup method of Procopio to enable backup of all object types as well as flexible backup management.  Therefore, it would have been obvious to use the method of Procopio configured to store a plurality of replica sets that each include a replica of the metadata as described by Tian for flexible back up management.
Claims 11 and 16, Procopio as modified discloses a computer-readable storage medium and system (Figure 4, e.g. client device) for implementing the above cited method. 
Claim(s) 2, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Procopio et al. (Procopio hereafter, US 2016/0352827 A1) in view Tian et al. (Tian hereafter, US 2014/0108717 A1), as applied to clams 1, 11, and 16 above, in further view of Nowoczynski et al. (Nowoczynski hereafter, US 20140108723 A1).
Claims 2, 12, and 17, Procopio as modified discloses the claim invention except for the limitation of “hash of the identifier for the logical object.”   Nowoczynski discloses storage targets that are responsible for managing replicas of write request metadata (page 6, [0057]).
Nowoczynski discloses an improvement that increases data storage and data retrieval performance of the system (Abstract).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Nowoczynski to improving the method of Procopio as modified that increases data storage and data retrieval performance of the system.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Procopio as modified with the “hash of the identifier for the logical object” of Nowoczynski to increase data storage and data retrieval performance of the system.
Claim(s) 3, 9, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Procopio et al. (Procopio hereafter, US 2016/0352827 A1) in view Tian et al. (Tian hereafter, US 2014/0108717 A1), as applied to clams 1, 11, and 16 above, in further view of Kaplan et al. (Kaplan hereafter, US 2006/0248038 A1).
Claims 3, 13, and 18, Procopio as modified discloses the claimed invention except for receiving, from the distributed storage system, a record of access events corresponding to the binary data, the access events including the identifier and an access time indicating when the binary data was accessed from the second storage location.  Kaplan discloses receiving, from the distributed storage system, a record of access events corresponding to the binary data, the access events including the identifier and an access time indicating when the binary data was accessed from the second storage location (page 4, [0038], e.g. a non-exhaustive list of metadata fields that the metadata blob 112 can store includes name, description, keywords, access permissions, size, date and time created, date and time modified, whether the file is read-only, whether the file is archived, and the like. A non-exhaustive list of Windows metadata that the metadata blob 112 can store includes DOS attributes, Windows Security Descriptors, Windows Access Control Lists (ACLS), etc.).  Kaplan discloses an improvement to reduce or eliminate loss of metadata caused by transmitting or storing the metadata using one or more non-native file systems (page 1, [0007]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Kaplan to improve the method of Procopio as modified to reduce or eliminate loss of metadata caused by transmitting or storing the metadata using one or more non-native file systems.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Procopio as modified with the list of metadata fields that the metadata blob of Kaplan to reduce or eliminate loss of metadata.
Claim 9, Procopio as modified the binary data comprises at least one binary large object (Kaplan, page 4, [0038], e.g. metadata blob 112).
Claim 10, Procopio as modified the binary data comprises image data (Kaplan, page 2, [0025], e.g. image files).
CONCLUSION
Claims 4-8, 14, 15, 19, and 20 are free of any prior art.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152
8/12/2022